Citation Nr: 0514782	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of an effective date earlier 
than August 22, 2001, for a 30 percent disability rating for 
duodenal ulcer disease with gastritis, or alternatively, an 
effective date earlier than August 3, 1998, for the award of 
a 10 percent rating for duodenal ulcer disease.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

During the July 2004 hearing on appeal, the veteran's 
representative raised for the first time, a claim that a 
February 1970 rating decision, which reduced the disability 
rating assigned to the veteran's duodenal ulcer disease from 
10 percent disabling to 0 percent disabling, was the product 
of clear and unmistakable error.  This claim has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  The Board observes that if the veteran is successful 
in this claim, the Court of Appeals for Veterans Claims 
(Court) has held that error in a decision which reduces a 
disability rating is void ab initio and that to remedy such 
cases, the decision must be reversed as unlawful.  Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992).


FINDINGS OF FACT

1.  In February 1970, the veteran was notified via letter of 
a rating decision reducing the disability rating assigned to 
his duodenal ulcer disease from 10 percent to 0 percent.  

2.  The veteran did not correspond with or otherwise contact 
the VA between February 1970 and August 1998, when he filed a 
claim for entitlement to service connection for hypertension.

3.  In a March 1999 rating decision, the RO on its own motion 
assumed a claim for entitlement to an increased rating for 
duodenal ulcer disease and granted a 10 percent disability 
rating for duodenal ulcer disease, effective August 3, 1998.

4.  The veteran's claim for service connection for gastritis 
secondary to duodenal ulcer disease was received by the VA on 
August 22, 2001.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 3, 1998, for the 
award of a 10 percent rating for duodenal ulcer disease is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  

2.  An effective date earlier than August 22, 2001, for the 
award of a 30 percent disability rating for duodenal ulcer 
disease with gastritis is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that he has suffered from 
disabling symptoms caused by duodenal ulcer disease ever 
since his period of service and that he should have been 
compensated for those symptoms since his discharge from 
service.  He requests either a 30 percent disability rating 
retroactive to his date of discharge from service or a 10 
percent disability rating retroactive to his date of 
discharge.

Duties to notify and assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Court's decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the veteran has not received particular 
notification as to the VA's responsibilities vs. his 
responsibilities in the development of his claim for an 
earlier effective date.  The record does include several 
letters providing notification as to the VA's 
responsibilities vs. his responsibilities in the development 
of other claims for service connection.  No written VCAA 
notification tailored to claims for earlier effective dates 
appears to have been provided, however.  

In conjunction with the July 2004 hearing on appeal, this 
procedural defect in the file was discussed with the veteran 
and his representative.  A statement contained in the file 
and dated the same date as the hearing, provides the 
following:  "I hereby waive any defect in the provision, 
content, or timing of the Notice required to be given to me 
by VA under the Veterans Claims Assistance Act (VCAA)."  The 
statement is signed by the veteran. 

The United States Court of Appeals for Veterans Claims 
(Court) has approved of informed claimants waiving their 
right to VCAA notification under certain circumstances.  In 
Janssen v. Principi, 15 Vet. App. 370, 374 (2001), the Court 
held that a represented claimant may waive Court 
consideration on appeal of VCAA protections if that is his or 
her clearly stated, informed, and voluntary desire.  Also see 
McCutcheon v. Principi, 17 Vet. App. 559, 560 (2004).  In 
this case the veteran is not before the Court, but before the 
Board.  Nevertheless, the record reflects that he was 
informed of the procedural defect involved during a 
prehearing conference and at a Board hearing.  His 
representative was present and advised the veteran of the 
ramifications of waiving his right to VCAA notice vs. not 
waiving his right to VCAA notice.  After such consultation, 
at which the undersigned was present, the veteran submitted a 
signed waiver on the day of the hearing.  

In accepting the veteran's waiver of VCAA notification, the 
Board is aware of the gravity of the decision.  However, in 
reaching this decision it is important to note that the 
veteran is represented by an accredited veteran's service 
organization, who advised him as to his rights, that he has 
received multiple VCAA notice letters in the context of other 
claims, and that he has executed a clearly-stated, informed, 
and voluntary waiver on his behalf.  Further, we observe that 
the veteran was provided with an explanation as to the reason 
for the denial of his claims and the governing laws and 
regulations in the January 2003 Statement of the Case.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that VA and private treatment records 
identified by the veteran have been obtained in support of 
his claims, and that he has been provided with VA medical 
examinations pertaining to his gastrointestinal disabilities.  
The veteran's representative has submitted additional 
argument, but neither the representative nor the veteran have 
identified any additional evidence to be obtained prior to a 
decision on the veteran's earlier effective date claim.  

Thus, the Board finds that the veteran has submitted a valid 
waiver of his right to VCAA notification and that the VA has 
satisfied its duty to assist him in the evidentiary 
development of his claims.  

Additionally, in the alternative, the Board holds that 
further notification or development under the guidelines of 
the VCAA is not warranted and would serve no useful purpose.  
The resolution of this claim essentially involves the 
application of law to facts which are not in dispute, in 
particular the dates that the veteran's claims were received.  
There is thus no additional evidentiary development which 
could be accomplished here.  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not apply.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  The VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."

Under the circumstances of this case, a remand of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal at this point is not 
prejudicial to the veteran.  

Analysis

In general, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
an application therefor.  38 U.S.C.A. § 5110(a).  In general, 
the effective date of an award based on an original claim for 
benefits is based on the filing of a claim for such benefits.  
38 U.S.C.A. § 5110; see Wells v. Derwinski, 3 Vet. App. 307 
(1992).  If a claim for entitlement to service connection is 
received within one year after separation from service, the 
effective date for the grant of service connection will be 
the day following separation from service.  Otherwise, the 
effective date for the grant of service connection will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of the claim.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(o).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Upon his discharge from service in January 1968, the veteran 
filed a claim for service connection for ulcers.  Service 
connection for a duodenal ulcer was granted in a February 
1968 rating decision and a 20 percent disability rating was 
assigned.  Based upon the results of a VA examination, the RO 
reduced the rating to 10 percent in a February 1969 decision.  
In February 1970, the veteran was notified via letter of a 
rating decision reducing the disability rating assigned to 
his duodenal ulcer disease from 10 percent to 0 percent.  
Although the letter contained information regarding how to 
appeal this decision and instructions to provide further 
pertinent information showing that the reduction was not, in 
fact, warranted, the veteran did not challenge the reduction 
in the disability rating.   

Because he did not respond to the notice of the reduction, 
the February 1970 reduction in the veteran's disability 
rating is final and may not now be challenged except by 
alleging clear and unmistakable error in that rating 
decision.  While the veteran has raised this allegation, 
because the RO has not had the opportunity to review the 
claim, the Board has no jurisdiction over it at this point.  
It has been referred to the RO for consideration in the 
Introduction portion of this decision.

The veteran next contacted the VA nearly thirty years later, 
in August 1998, when he filed a claim for entitlement to 
service connection for hypertension.  During the course of 
obtaining evidence to support the veteran's service 
connection claim, a VA examination which encompassed his 
current gastrointestinal condition was conducted in March 
1999.  Based upon the results of this examination, in a March 
1999 rating decision, the RO on its own motion assumed a 
claim for entitlement to an increased rating for duodenal 
ulcer disease and granted a 10 percent disability rating for 
duodenal ulcer disease, effective August 3, 1998, construing 
this date as the date of the veteran's "claim."  This date 
represents the first contact the veteran had had with the VA 
in nearly thirty years and is thus the earliest possible date 
which could have been chosen as the date of claim.  Because 
the veteran did not correspond with or contact the VA during 
the years after receiving notice of the reduction of his 
previous rating, there is nothing in the record which could 
be construed as an earlier informal claim for the benefits 
sought.  Because the rating was based upon the results of the 
VA examination, rather than information contained in the 
private medical records which were also obtained, the 
assignment of the August 1998 effective date is based on the 
date of claim, as an increase in disability was not shown 
until the March 1999 examination.  

In the same March 1999 decision, the RO denied service 
connection for hypertension.  The veteran filed a prompt 
notice of disagreement with the denial of service connection, 
but did not mention the rating for his ulcer disease until 
November 1999, when he submitted a statement thanking the RO 
for the increase.  He also indicated that he was submitting 
"a report that was just given to me by my doctors.  Please 
reconsider this new evidence and let me know your findings."  
The attached report reflects a September 1999 
gastrointestinal endoscopy during which gastritis and 
inflammation of the lower esophagus were diagnosed.  The RO 
obtained additional private medical records and VA treatment 
reports and, in a March 2000 rating decision, denied an 
increased disability rating for duodenal ulcer disease.  The 
veteran was notified of the decision, provided with a copy of 
it, as well as with information regarding his right to appeal 
by letter dated the same month.

The veteran submitted written statements pertaining to other 
claims to the RO in April 2000, July 2000, January 2001, and 
June 2001, but did not indicate dissatisfaction with the 10 
percent disability rating assigned to his duodenal ulcer 
disease or a desire to receive a higher disability rating in 
any of these statements.  Thus, the March 2000 rating 
decision became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
Again, because he did not respond to the notice of the 
denial, the March 2000 decision may not now be challenged 
except by alleging clear and unmistakable error in that 
rating decision.  

On August 22, 2001, the RO received the veteran's claim for 
entitlement to service connection for gastritis, as secondary 
to his duodenal ulcer.  After obtaining medical evidence to 
support the claim, the RO granted service connection for 
gastritis in an August 2002 rating decision.  The gastritis 
and the duodenal ulcer were rated together with an evaluation 
of 30 percent disabling.  Although the rating was based upon 
the report of a July 2002 VA examination which reflected a 
constant feeling of heartburn, regurgitation three to four 
times a week, and nighttime awakening with heartburn twice a 
month, an effective date of August 2001 was assigned to 
reflect the date of the veteran's claim under 38 C.F.R. 
§ 3.400(o)(2).  Because the rating was based upon the results 
of the VA examination, rather than information contained in 
the private medical records which were also obtained, the 
assignment of an August 2001 effective date was based on the 
date of claim, as an increase in disability was not 
documented until the July 2002 examination.  

Because the veteran did not mention the disability rating 
assigned to his duodenal ulcer disease or indicate a desire 
for a higher rating in any of his correspondence with the VA 
between the issuance of the March 2000 decision and the 
August 2001 claim, there is nothing in the record which could 
be construed as an earlier informal claim for the benefits 
sought.  

The veteran does not dispute the dates he filed his various 
claims, rather he argues that he has suffered from ulcer-
related gastrointestinal symptoms since service and that he 
should be compensated back to the initial onset of the 
disability.  He has provided statements from his wife, his 
mother, and his brother attesting to his gastrointestinal 
problems since service.

In this case, our review of the facts leaves no room for 
flexibility in the assignment of the effective date for the 
grants of either the 10 percent rating in August 1998 or the 
30 percent rating in August 2001.  At both points, the 
effective date was assigned on the basis of the date of 
claim.  This is the earliest effective date that may be 
assigned for the ratings at issue under the applicable law 
and regulations.  There is no basis under law for awarding 
benefits back to the date of the veteran's discharge from 
service, as he requests.  The preponderance of the evidence 
is against the claim and the veteran's appeal for an earlier 
effective date must be denied.


ORDER

The assignment of an effective date earlier than August 22, 
2001, for a 30 percent disability rating for duodenal ulcer 
disease with gastritis, or alternatively, an effective date 
earlier than August 3, 1998, for the award of a 10 percent 
rating for duodenal ulcer disease is denied.




	                     
______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


